DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 2, 5, 11 and 13; therefore only claims 1, 3-4, 6-10, 12 and 14-15 remain for this Office Action.

Allowable Subject Matter
Claims 1, 3-4, 6-10, 12 and 14-15 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna apparatus comprising: a plurality of radiating elements; and an interconnecting printed circuit board with a continuous ground plane, wherein: each of the plurality of radiating elements are bump-mounted to the interconnecting printed circuit board with a continuous ground plane; the radiating elements are disposed on the ground plane with an isolation gap between neighboring radiating elements, the isolation gap configured to suppress parasitic surface waves; each radiating element comprises a material having a first dielectric constant; the interconnecting printed circuit board with a continuous ground plane comprises a material having a second dielectric constant; the first dielectric constant is lower than the second dielectric constant, and the radiating elements are disposed on the interconnecting printed circuit board with a continuous ground plane with decreasing lattice density from a center of the interconnecting printed circuit board with a continuous ground plane to an outer perimeter such that the center of the ground plane defines a region of enhanced gain and the outer perimeter defines a region of enhanced scan angle, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 3-4 and 6-8 are also allowed as being dependent on claim 1.   
In regards to claim 9, the prior art does not disclose of a method of manufacturing an antenna comprising: applying a plurality of solder balls to electrical contact points on each of a plurality of radiating elements; organizing the plurality of radiating elements with an isolation gap between neighboring radiating elements, the isolation gap configured to suppress parasitic surface waves; and affixing each radiating element to an interconnecting printed circuit board with a continuous ground plane via the solder balls, wherein: each radiating element comprises a material having a first dielectric constant; the interconnecting printed circuit board with a continuous ground plane comprises a material having a second dielectric constant; the first dielectric constant is lower than the second dielectric constant, and each radiating element comprises a dual-orthogonal linear polarizing radiating element, horizontal polarization circuitry, and vertical polarization circuitry, wherein the antenna is configured to create arbitrary polarization, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 10, 12 and 14-15 are also allowed as being dependent on claim 9.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844